DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Reasons for Allowance
Claims 1-4, 31 and 33-42 are allowed.
Instant application was allowed on 10/18/2021 with allowable subject matter (ASM) stated therein, and is now allowed again over the references in the post-allowance (PA) IDS the applicant filed on 04/26/2022 because said references also failed to teach aforesaid ASM.
Zhang et al. (US 10,868,772, “Zhang”) discloses BFD (Beam Failure Detection) RS (Reference Signal) that are defining their periodicities. A beam failure is declared if a minimum number of BFD RS instances fall below a predetermined threshold.
Liou et al. (US 2019/0159100, “Liou”) discloses monitoring and receiving responses of a beam failure report of a first link. Liou’s UE reports a beam failure and receives a response via a second link within a time window of the reporting, and receives a response of the failed link after the time window of the reporting.
Cirik et al. (US 2019/0349061, “Cirik”) discloses a method for dropping a scheduled transmission over a prioritized a transmission for a BFR procedure.
Nagakubo et al. (US 2020/0187079) discloses a method for determining whether to maintain a connection to a first wireless device based on transmission and reception information and variation of received signal intensity.
Kim et al. (US 2021/0036759) discloses a base station (BS) transmitting a configuration of a primary beam and a secondary beam to a UE that is sending feedback on the primary and the secondary beams. The BS determines the primary or the secondary beam for continuing transmissions based on the feedback.
Park et al. (US 2021/0195675) discloses a wireless device transmitting a beam link failure report to a third communication node while communicating with a second communication node. The failure report includes a backhaul link failure between the first communication node and the second communication node.
Xu et al. (US 2021/0218457) discloses a wireless device performing beam failure detection on a current service beam and selecting a candidate beam using beam quality indices for beam recovery.
Agenda Item of 10.3.1.4.2 of 3GPP TSG-RAN WG2#102 discloses a base station configuring multiple RACH resource sets to a UE for a BFR and how to use the RACH resources efficiently. The reserved multiple RACH resources are discussed how to improve utilization of contention free RA resources for BFR.
3GPP TS38.213 V15.0.0 (2017-12) discloses various items but does not teach BFD, BFR and how to utilize time resources as the instant application recites. It discloses synchronization procedures from cell search to timing for secondary cell activation or deactivation, radio link monitoring, link reconfiguration procedures, uplink power control, and random access procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411